Case 18-66766-jwc         Doc 143   Filed 05/22/19 Entered 05/22/19 17:05:44            Desc Main
                                    Document     Page 1 of 7


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


In re:
                                                      Case No. 18-66766
BEAUTIFUL BROWS, L.L.C.,
                                                      Chapter 11

                Debtor.


SUPPLEMENT TO OBJECTION BY SIMON PROPERTY GROUP, L.P. TO DEBTOR’S
 MOTION (A) FOR AUTHORITY TO SELL ASSETS FREE AND CLEAR OF LIENS,
   CLAIMS, ENCUMBRANCES, AND INTERESTS; (B) TO ASSUME AND ASSIGN
  CERTAIN EXECUTORY CONTRACTS; AND (C) TO ESTABLISH PROCEDURES
                    WITH RESPECT TO SUCH SALE


          COMES NOW, SIMON PROPERTY GROUP, L.P. (“Simon”), by and through its

attorneys, Hall Booth Smith, P.C., and hereby files this Supplement to its Objection to Debtor’s

Motion (A) for Authority to Sell Assets Free and Clear of Liens, Claims, Encumbrances, and

Interests; (B) to Assume and Assign Certain Executory Contracts; and (C) to Establish Procedures

with Respect to Such Sale (hereinafter “Supplement to Simon’s Objection to Debtor’s Motion for

Sale”). (Debtor’s Motion for Sale, ECF No. 125; Simon’s Objection to Debtor’s for Sale, ECF No.

137). Simon expressly references and incorporates in this Supplemental Objection its Objection to

the Debtor’s Motion to Sale, filed on May 16, 2019 and docketed at ECF No. 137. Simon now

shows the Court more fully as follows:

1.       On October 3, 2018 (the “Petition Date”), the Debtor filed a chapter 11 voluntary petition.

2.       On November 16, 2018, the Court entered a Consent Order Granting Ameris Bank’s

Motion for Appointment of a Chapter 11 Trustee. (ECF No. 43), establishing the authority and

limitations of the Chapter 11 Trustee.
Case 18-66766-jwc      Doc 143     Filed 05/22/19 Entered 05/22/19 17:05:44           Desc Main
                                   Document     Page 2 of 7


3.     On November 26, 2018, the Court entered an Order approving the appointment of S.

Gregory Hays as the Chapter 11 Trustee (the “Chapter 11 Trustee”). (ECF No. 49).

4.     On or about July 29, 2016, Simon leased certain non-residential real property to Debtor at

3333 Buford Drive, Unit 2029A, Buford, Georgia 30519 (“Premises”) pursuant to a real property

lease (“Mall of Georgia Lease”).

5.     The Landlord is the owner or managing agent of numerous shopping centers located

throughout the United States. The Debtor leases retail space from the Landlord pursuant to the

written Mall of Georgia Lease described above. The Premises is located in a shopping center as

that term is defined in section 365(b)(3) the Bankruptcy Code. See In re Joshua Slocum, Ltd., 922

F.2d 1081 (3d Cir. 1990).

6.     On December 21, 2018, Simon filed a Motion for an Order Compelling Debtor to

Immediately Pay Post-Petition Rent or, Alternatively, Lifting the Automatic Stay. (ECF No. 65).

At the hearing on Simon’s Motion on January 17, 2019, Simon and the Debtor agreed to terms for

a Consent Order and the terms were read into the record. On January 24, 2019, the Court entered

the Consent Order requiring the Debtor to pay post-petition rent arrears due and owing through

January 18, 2019 and requiring the payment of $6,750.00 in attorneys’ fees incurred by Simon in

with prosecuting its Motion, the payment of which was required as a part of the Debtor’s

obligations under 11 U.S.C. § 365(b)(1). (ECF No. 72).

7.     On January 31, 2019, the Debtor filed a Motion to Extend the Time to Assume or Reject

the Lease for an additional 90 days, which the Court granted pending objections. (Motion to Extend

Time, ECF No. 75; Order, ECF No. 77).

8.     On February 20, 2019, Simon filed an Objection to the Debtor’s Motion to Extend Time to

Assume or Reject the Lease. (ECF No. 92). At the hearing on March 7, 2019, Simon and the


                                                2
Case 18-66766-jwc       Doc 143    Filed 05/22/19 Entered 05/22/19 17:05:44              Desc Main
                                   Document     Page 3 of 7


Debtor reached an agreement for terms of a consent order and the terms were read into the record.

The Consent Order conditioned the additional 90-day extension on the timely payment of the

February 2019 rent deficiency, March 2019 rent, and April 2019 rent. (ECF No. 102).

9.     At this time, the Debtor is in pre-petition arrears, post-petition arrears, and owes Simon for

actual pecuniary loss incurred by Simon in connection with the Debtor’s default on post-petition

rent obligations. At the very least, the Debtor currently owes $344.15 in pre-petition rent arrears;

$1,214.65 for year-end adjustments for 2018 real estate taxes, 2019 real estate taxes escrow, and

year-end electrical adjustment; $6,750.00 representing reasonable attorneys’ fees pursuant to the

Consent Order Requiring Strict Compliance entered on January 24, 2019, which Simon incurred

as a result of Debtor’s post-petition default at the time (ECF No. 72); and $7,758.82 representing

reasonable attorneys’ fees incurred in connection with collecting and assuring payment of

February, March, and April 2019 rent. (Objection by Simon to Debtor’s Motion for Order

Extending the Time to Assume or Reject Leases, Feb. 20, 2019, ECF No. 92; Consent Order,

March 11, 2019, ECF No. 102). As of May 21, 2019, the total cure amount necessary to assume

the Mall of Georgia Lease pursuant to 11 U.S.C. § 365(b)(1) is $16,067.62 (hereinafter the “Cure

Amount”). (See Exhibit 1: Declaration of Molly Keshena).

10.    On January 31, 2019, this Court entered an Order Extending Time to Assume or Reject

Leases for ninety (90) days, or until May 1, 2019. (ECF No. 77).

11.    Simon did not provided the Debtor with written consent to an additional extension prior to

the expiration of the court-ordered extension described above.

12.    Simon received a payment from the Debtor in the amount of $7,441.07 on or about May 6,

2019 for May 2019 rent. However, due to the Debtor’s failure to assume the Mall of Georgia

Lease prior the expiration of the May 1, 2019 deadline and prior to Simon’s Objection to the


                                                 3
Case 18-66766-jwc       Doc 143     Filed 05/22/19 Entered 05/22/19 17:05:44           Desc Main
                                    Document     Page 4 of 7


Debtor’s Motion, Simon has placed those funds in an escrow account pending the Court’s ruling

on this Motion.

13.    Debtor has not assumed or rejected the Mall of Georgia Lease.

14.    As of this date, the Debtor remains in possession of the Premises.

15.    The Debtor has not indicated how it will pay the Cure Amount.

16.    The Debtor has not provided adequate assurance of future performance under the Mall of

Georgia Lease in accordance with all of the Lease’s provisions by either the Debtor, the purchasers

disclosed in the Debtor’s Motion for Sale (ECF No. 125), or any other potential/prospective

purchasers. Simon reserves the right to object any form of purported adequate assurance provided

by the Debtor.

                                         CONCLUSION

       WHEREFORE, Simon respectfully requests that the Court enter an order consistent with

its Objection and Supplement to its Objection, deny the Debtor’s Motion, deem the subject lease

rejected, and grant Simon such other further relief as is just and proper.

 Dated: May 22, 2019.




                                   [Signature Page to Follow]




                                                  4
Case 18-66766-jwc   Doc 143   Filed 05/22/19 Entered 05/22/19 17:05:44     Desc Main
                              Document     Page 5 of 7


                                            Respectfully Submitted:

                                            HALL BOOTH SMITH, P.C.


                                            By:   /s/ Nicholas J. Garcia

                                            Nicholas J. Garcia
                                            Georgia Bar No. 863498
                                            Hall Booth Smith, P.C.
                                            1301 1st Avenue
                                            Suite 100
                                            Columbus, GA 31901
                                            706-243-6254
                                            ngarcia@hallboothsmith.com
                                            ATTORNEY FOR SIMON AND PARTY-IN-
                                            INTEREST SIMON PROPERTY GROUP,
                                            L.P.




                                        5
Case 18-66766-jwc     Doc 143    Filed 05/22/19 Entered 05/22/19 17:05:44         Desc Main
                                 Document     Page 6 of 7


                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on May 22, 2019, a true and correct copy of the
foregoing document was served by electronic submission through the Court’s automated Case
Management and Electronic Docketing System for the U.S. Bankruptcy Court of the Northern
District of Georgia to those parties-in-interest listed on the attached service list.

                                                  By:    /s/ Nicholas J. Garcia

                                                  Nicholas J. Garcia
                                                  Georgia Bar No. 863498
                                                  Hall Booth Smith, P.C.
                                                  1301 1st Avenue
                                                  Suite 100
                                                  Columbus, GA 31901
                                                  706-243-6254
                                                  ngarcia@hallboothsmith.com




                                             6
Case 18-66766-jwc      Doc 143    Filed 05/22/19 Entered 05/22/19 17:05:44       Desc Main
                                  Document     Page 7 of 7



                                       SERVICE LIST

 Beautiful Brows, LLC                           Jason L. Pettie
 5002 North Royal Atlanta Drive                 Jason L. Pettie, PC
 Suite M                                        Post Office Box 17936
 Tucker, Georgia 30084                          Atlanta,            Georgia        30316
                                                jasonpettie@gmail.com

 Thomas W. Dworschak                            Hays Financial Consulting, LLC
 Office of the United States Trustee            S. Gregory Hays
 362 Richard Russell Building                   Suite 555
 75 Ted Turner Drive                            2964 Peachtree Road
 Atlanta, Georgia 30303                         Atlanta, GA 30305
 Thomas.w.Dworschak@usdoj.gov




 67212776-1
                                            7
